Citation Nr: 9910035	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  92-22 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 28, 1988 to 
March 25, 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO granted entitlement to service connection 
for bipolar disorder and assigned a 10 percent evaluation, 
effective March 26, 1991.

In August 1994, the Board remanded the case to the RO for 
further development, to include a current VA psychiatric 
examination and a search for 1992 VA treatment records.  

In September 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for bipolar disorder effective March 
26, 1991.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's bipolar disorder has been productive of not 
more than definite impairment of social and industrial 
adaptability since separation from service..

2.  Bipolar disorder has not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bipolar disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.132, Diagnostic Code 9206 (effective prior to November 7, 
1996); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130; Diagnostic Code 
9206; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a) (West 1991); 
see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Disability 
evaluations are determined, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries or combination of injuries coincident with 
military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

In the case where there is a question as to which of two 
evaluations applies to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (1998).

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9.  



Alternatively, where entitlement to compensation has already 
been established, the appellant's disagreement with an 
assigned rating is a new claim for increase based on facts 
different from those in a prior final claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (in a claim for 
increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability is required to make the most accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  In determining disability 
compensation, the Board must consider all potential 
applicable regulations and laws relevant to the veteran's 
assertions and issues raised in the record, and state the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (1998).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation is warranted for bipolar disorder when 
there is definite impairment of social and industrial 
adaptability.  38 C.F.R.  Part 4, Diagnostic Code 9206 
(1996).  An evaluation of 50 percent requires considerable 
impairment of social and industrial adaptability.  Id.  To 
warrant an evaluation of 70 percent, the criteria formerly in 
effect provide that the veteran must show symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  Id.  A total rating
of 100 percent is assigned in those circumstances where there 
are manifestations of such extent, severity, depth, 
persistence or bizarreness so as to produce total social and 
industrial impairment.  Id. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" whereas the other 
terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that 
would quantify the degree of impairment.  

The General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than large."  VAOPGCPREC (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the word 
"definite."  38 U.S.C.A. §  7104(c) (West 1991).  
Furthermore, words such as "considerable" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1998).  It 
should also be noted that use of terminology such as "mild" 
by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. § 4.2, 4.6 (1998).


Under the revised criteria effective after November 7, 1996, 
a 30 percent evaluation is warranted when there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9432.

Under these same criteria, a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9432.  

To warrant a 70 percent evaluation, the veteran must provide 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or relevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike situation); inability to establish and 
maintain effective relationships.  38 C.F.R.  Part 4, 
Diagnostic Code 9432.

A rating of 100 percent under Diagnostic Code 9432 is 
warranted in those situations in which the veteran's mental 
disability rises to a state of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Prior to November 1996, 38 C.F.R. § 4.130 (1998) provided 
that the severity of the disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability, and that two of the most important determinants 
of disability were time lost from gainful work and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of metal health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  A score of 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See Richard v. Brown, 9 Vet. App. 266 
(1996).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Factual Background

A review of the record reveals that the RO granted service 
connection for the veteran's bipolar disorder in a rating 
decision dated in June 1991 and assigned a 10 percent 
evaluation effective from March 26, 1991.  At that time, 
before the RO were the veteran's service medical records that 
reflect the onset of moderate bipolar disorder and subsequent 
hospitalization during his period of service.  Further, the 
RO considered VA examination dated in May 1991 in which the 
examiner noted slightly elevated mood, impaired judgment, and 
marked pressure of speech.  A diagnosis of bipolar disorder, 
manic type was rendered.  

A review of the record discloses various periods of 
hospitalization at VA Medical Centers.  In a discharge 
summary dated in June 1991, the veteran was hospitalized for 
schizoaffective disorder, alcohol dependence and vitamin 
abuse at Axis I.  On examination, the psychiatrist reported 
that the veteran was anxious, tense, and tremulous with blunt 
affect, and oriented times four.  His medications were 
readjusted at that time, and on discharge, the psychiatrist 
stated that the veteran was not suicidal or psychotic.  A 
July 1991 discharge summary revealed diagnoses of bipolar 
affective disorder, alcohol and marijuana abuse at Axis I, 
and suicidal at Axis V.  



On mental examination, the physician stated that the veteran 
was anxious, depressed, had suicidal thoughts, but 
demonstrated no plan for harming himself.  Further, the 
physician noted that the veteran had lost 10 pounds during 
the previous week, had lack of energy, felt sleepy, and was 
"unable to keep up with life."  No evidence of delusions, 
hallucinations, or homicidal ideations was present.  

The veteran was also hospitalized between July and August 
1991 for continued treatment for alcohol and marijuana 
dependence and rule out bipolar disorder.  At that time, the 
psychiatrist noted some confusion in the veteran's thought 
processes and mild depression with sleep problems.  Some 
flight of ideas was evident, but the veteran was oriented to 
person, place, time, and situation.  Recent memory appeared 
to be intact, whereas there seemed to be some confusion 
surrounding past memory with regard to time factors and 
relationships.  Noted was that the veteran continued to take 
lithium carbonate.  

The record also includes VA outpatient records for treatment 
rendered from 1991 to 1992 related to schizoaffective bipolar 
disorder and drug and alcohol abuse.  Noted in the reports 
are the veteran's medications for treatment of his bipolar 
disorder, including lithium and Mellaril.  Overall, diagnoses 
of schizoaffective bipolar disorder, chronic alcohol abuse 
and dependence were reported.

VA outpatient treatment records dated from 1992 to 1994 are 
also of record.  An April 1992 discharge summary notes 
hospitalization over a five-day period primarily for alcohol 
and drug abuse problems.  On examination, the veteran was 
oriented as to person, place, time, and situation.  Immediate 
and past memory was intact, and although the veteran reported 
some past suicidal thoughts, he had made no attempts.  Also, 
no delusions or hallucinations were elicited.  Otherwise, the 
records reflect complaints of anxiety, occasional poor 
judgment and insight, and continued treatment for bipolar 
disorder and substance abuse.

In a VA psychiatric examination dated in May 1995, the 
psychiatrist recited the veteran's history with respect to 
his bipolar disorder and substance abuse.  On examination, 
the psychiatrist noted that the veteran was alert, oriented, 
cooperative, generally pleasant with appropriate affect and 
an essentially euthymic mood.  No evidence of depression, 
auditory hallucinations, or delusions was present.  An 
assessment was rendered at Axis I of bipolar disorder, most 
recent episode manic, and largely in remission and alcohol 
abuse.  Further noted was that the veteran's mood disorder 
largely had been in remission, and that he was able to 
function fairly well socially and occupationally, even though 
some mild residual symptoms of mania were noted when the 
veteran was not taking lithium.  In spite of his alcohol 
intake, the psychiatrist noted that the veteran was able to 
maintain his job and relationships with family and friends.

In VA examination report dated in November 1995, the veteran 
complained of feeling "anxious and jittery" and stated that 
he had not been taking his medication over the past two 
weeks.  Nonetheless, the veteran reported that he was able to 
continue with his job delivering newspapers and was sleeping 
well.  Upon examination, the examiner noted that the veteran 
was alert and well oriented times three.  His affect and mood 
were appropriate and euthymic and his speech was coherent and 
logical.  Although the veteran has complained of paranoid 
feelings, the examiner noted that he did not appear 
suspicious in behavior or attitude.  He also demonstrated 
adequate insight into his problems; however, he continued to 
exercise poor judgment.  

Diagnoses rendered were bipolar disorder, most recently manic 
episode, and largely in remission, with a history of alcohol 
abuse and substance disorder.  Also noted was that the 
veteran's complaints of paranoia, racing thoughts, and 
anxiety were not consistent with his overall appearance, 
mood, behavior, and thought content.  On the other hand, the 
examiner noted that the veteran was well aware of his 
problems with substance abuse and understood that he was not 
in compliance with treatment; however, he appeared unable or 
unwilling to do anything to stop his drug abuse behavior.  
Further noted was that the veteran continued to maintain 
interpersonal relationships and function fairly well on the 
job.

In VA examination dated in October 1997, the veteran 
complained of worrying about his life, but in general, stated 
that he had been feeling well recently.  On examination, the 
veteran was oriented times three, short- and long-term memory 
was intact and appropriate, and the veteran did not 
demonstrate evidence of disturbed thought processes.  
Further, the examiner stated that the veteran presented a 
picture via personality assessment consistent with bipolar 
disorder, although it appeared by way of history to be in 
remission.  Noted was that the veteran was in a stable and 
functioning relationship, working in a new job, and taking 
his medication as prescribed.  At Axis I, the diagnosis 
rendered was bipolar disorder with recurrent hypomania in 
remission, alcohol, cannabis, and cocaine dependence in 
remission.  At Axis IV, psychosocial stress was noted in 
relationship issues, new job, ongoing chemical dependence 
recovery, and at Axis V, a GAF score of 65 was noted.  

VA addendum dated in May 1998 to the October 1997 examination 
revealed the veteran's history and current status related to 
his bipolar disorder.  Noted were diagnoses rendered in the 
previous examination, and that with a history such as the 
veteran's, where bipolar disorder I is concomitant with the 
substance dependency, there is a high risk for future 
problems and increased levels of impairment.  

Analysis

At the outset, the Board notes that this veteran's claim was 
placed in appellate status by way of his notice of 
disagreement with the initial rating award dated in June 1991 
in which the RO granted service connection and assigned a 10 
percent evaluation for his bipolar disorder.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial rating assignment was not limited to 
only that evidence relevant to the current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Rather, the totality of the evidence is taken into 
consideration when making a final determination as to the 
appropriate evaluation assigned to the veteran's disability.  
As noted above, the Board will discuss the veteran's service-
connected bipolar disorder under both the current and former 
rating criteria.  


Upon review of the record, the Board concludes that the 
veteran's claim for an initial evaluation in excess of 30 
percent for his bipolar disorder is well grounded.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). The veteran's assertions concerning the 
severity of his psychiatric disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for increased compensation benefits 
for that disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that in view of the August 1994 
remand of the case to the RO for further development, all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board concludes that the current rating of 30 percent for 
the appellant's bipolar disorder is appropriate.  
Specifically, under the former criteria, the symptomatology 
referable to the veteran's disorder more nearly approximates 
the criteria set forth for a 30 percent assignment.  The 
evidence of record supports that the veteran experiences 
definite social and industrial impairment.  As noted above, 
"definite" impairment refers to a degree of disability 
beyond moderate, but less than severe.  

In this case, the veteran's employment history has been 
consistently unstable, with evidence of multiple job changes, 
each job lasting from two months to one year.  Furthermore, 
the evidence demonstrates that the veteran was either laid 
off or fired from each of his places of employment.  The 
Board acknowledges that employment is a factor that must be 
considered with regard to the evaluation of mental disorders.  
See 38 C.F.R. § 4.130.  Thus, in light of the evidence of 
record, the veteran has demonstrated decreased efficiency in 
the workplace and an inability to retain long-term 
employment.  


Furthermore, the veteran has submitted evidence of past 
suicidal ideations, depression, and anxiety in general 
concerning his life and ability to maintain relationships.  
Moreover, with regard to the veteran's capacity for 
adjustment during periods of remission, the most recent 
examination findings in May 1998 suggest that this veteran is 
at risk for future problems and increased levels of 
impairment.  See 38 C.F.R. § 4.126(a) Therefore, in this 
respect, the veteran has demonstrated a level of social and 
industrial impairment comparable to the rating criteria 
assigned for a 30 percent evaluation.  38 C.F.R. § 4.132, 
Diagnostic Code 9206.

Nonetheless, in spite of the above findings, the Board notes 
that the veteran has not demonstrated impairment subject to 
the next higher evaluation of 50 percent, neither under the 
former nor the newer rating criteria.  Significantly, under 
the former criteria, the veteran has not presented evidence 
of considerable social and industrial impairment so as to 
warrant a 50 percent evaluation.  The Board must look at the 
totality of the evidence in rendering its decision, and in 
this respect, the objective clinical findings of record do 
not demonstrate such level of impairment.  

The veteran has presented evidence that he currently is 
working in a new job and is enjoying a stable relationship.  
Furthermore, as noted during the VA examination in October 
1997, the veteran stated that he feels well, denies any 
suspicious thoughts or paranoid feelings, and sleeps better.  
Thus, in light of this evidence, the Board notes that the 
veteran has not demonstrated considerable impairment, and as 
such, is not entitled to an evaluation of 50 percent.  

Additionally, the veteran's disability is not productive of 
impairment of a 50 percent evaluation under the newer 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9432.  In fact, 
overall, the evidence supports that the veteran's mental 
impairment is in remission.  For example, during VA 
examination dated in May 1995, the psychiatrist noted that 
the veteran's affect and mood were appropriate and euthymic, 
his speech logical and coherent, and there were no signs of 
depression.  

During VA examination in November 1995, the examiner noted 
that the veteran's subjective complaints were inconsistent 
with the clinical findings, in that he showed limited or no 
signs of anxiety and paranoia.  Currently, the veteran has 
presented evidence that he is in a long-term relationship, is 
feeling well, and has a new job.  Thus, in this respect, he 
has not shown impairment correlative to the rating criteria 
for a 50 percent evaluation.  Overall, the evidence does not 
tend to suggest social and occupational impairment with 
reduced reliability and productivity, frequent panic attacks, 
mood disturbances, or difficulty in maintaining effective 
work and social relationships.  Id.  Thus, the veteran's 
disability does not warrant a rating of 50 percent under the 
current criteria.  Id.

The Board wishes to emphasize that it has considered all of 
the evidence of record, to include service medical records 
and the records of post-service medical treatment to date.  A 
disability evaluation in excess of 30 percent has been denied 
based on the totality of the evidence, without a primary 
focus solely on the most recent evidence of record.  Such 
review is consistent with the Court's recent decision in 
Fenderson, as noted above.

The Board notes that the appellant's bipolar disorder has not 
rendered the veteran's disability picture unusual or 
exceptional in nature.  In this regard the Board notes that 
while the earlier evidence of record reflects an unstable 
employment history, the more recent evidence demonstrates the 
veteran is happy in his new job and appears to have reached 
stability in the industrial environment.  A similar situation 
exists with respect to hospitalization.  The earlier evidence 
of record shows the veteran was hospitalized on a few 
occasions in 1991 for psychiatric symptomatology, not all of 
which was for symptomatology associated with his service-
connected disability.  There have been no known more recent 
hospitalizations.  Thus, it cannot be said that the service-
connected bipolar disorder results in frequent inpatient 
care.  No basis has been presented to refer the case to the 
Director of the VA Compensation and Pension Service for 
consideration of an increased evaluation for bipolar disorder 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

Thus, for the foregoing reasons, the Board concludes that an 
initial evaluation in excess of 30 percent under neither the 
new nor old criteria is warranted for the veteran's bipolar 
disorder.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bipolar disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

